DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on October 20, 2020. Claim(s) 1-12, 14, 17, 19-22, and 24 are pending. Claim(s) 24 is withdrawn. Claim(s) 1-12, 14, 17, and 19-22 have been amended and examined herein. 
Response to Arguments
	Applicant’s amendments and arguments with respect to the 103 rejection of claims 1-12, 14, 17, and 19-22 as being unpatentable over Salamone (US 8,852,648) have been fully considered.
 	Applicant argues Salamone is not analogous art.
 	In response to applicant's argument that Salamone is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claims are drawn to a composition comprising a cleaning component comprising a disinfectant, sanitizer, antimicrobial compound, or combinations thereof; . 
 	Examiner respectfully notes that the reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. MPEP 2144 Sources of Rationale Supporting a Rejection Under 35 U.S.C. 103. /www.uspto..qov/web/offices/pac/mpep/documents/2100 2144.htm>. 	
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
MPEP, KSR teaches us that under the right circumstances, “obvious to try” can indeed be the basis for a proper conclusion of obviousness. The attorney’s argument fails to account for KSR, which is a Supreme Court case. MPEP 2144.05(II)(B) states: Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach 
The arguments do not provide a reasonable basis to conclude that the examiner failed to establish a prima facie case of obviousness.
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The maintained/modified rejections are made in the Final Office action below as necessitated by amendment.

Objection
 	Claim 15 is recited as pending. The instant claim was canceled in the claim set dated January 24, 2020. Subsequently, claim 15 was not examined in this Office action. Corrective action is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

 	Claims 1-12, 14, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Salamone (US 8,852,648).
 	At the outset, Examiner respectfully notes that the limitation with respect to the “molecular weight of the polymer component” as required by claims 8 and 17, and “log kill on treated surfaces” as required by claims 12 and 22 are considered a property inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
 	Salamone teaches topical application and delivery of hydrophilic, biologically-active agents in a microemulsion to and through the protective outer layer of a 
 	Salamone teaches biologically active agent is an antimicrobial selected from the group consisting of poly(hexamethylene biguanide) hydro chloride and related salts, alexidine hydrochloride and related salts, chlorhexidine digluconate, chlorhexidine diacetate and related salts, nanosilver, colloidal silver, silver sulfadiazine, silver nitrate, hydrogen peroxide, benzoyl peroxide, peracetic acid, lactic acid, fatty acids, ethanol, isopropanol, long-chain alcohols, branched and long-chain glycols, glycerol ethers and esters, essential oils, benzalkonium chloride, benzethonium chloride, methylbenzethonium chloride, cetyltrimethylammonium bromide, cetylpyridinium chloride, honey, boric acid, benzoic acid, povidone-iodine, poloxameriodine, iodine, salicylic acid, zinc salts, tin salts, aluminum sulfate, bismuth Subsalicylate, clotrimazole, miconazole nitrate, ketoconazole, fluconazole, oxiconazole nitrate, methyl salicylate, triethanolamine salicylate, phenyl salicylate, acetyl salicylic acid, thymol, eucalyptol, menthol, eugenol, pepper mint oil, sage oil, chloroxlyneol, cloflucarban, hexylresorcinol, triclocarban, hexachlorophene, pyrithione zinc, chlorobutanol, capsaicin, warfarin, bacitracin, neomycin sulfate, polymyxin b sulfate, aloe Vera, glutaraldehyde, formaldehyde, ethylene oxide, chloroamines, Dakin's solution, dilute bleach, polyduaternium-1, polyduaternium-10, ionene polymers, pyridinium polymers, imidazolium polymers, diallyldimethylammonium polymers, acryloylmethacryloyl-, and 
 	Salamone teaches hydrophilic solvents, such as ethanol, isopropanol, glycerin, propylene glycol, and poly(ethylene glycol) can be added in small amounts (10 weight % or less) to the reverse emulsion surfactant in the volatile, hydrophobic solvent in order to enhance solubility of the biologically active agent or any other added material (column 6, lines 59-64).
 	Salamone teaches penetration enhancers can function to enhance transdermal delivery of the biologically-active agent through the stratum corneum to the dermis, as well as potentially facilitating penetration of an antibiotic or antimicrobial agent through the outer wall of a microorganism (e.g., bacteria, mold, yeast, or protozoa), thus enhancing biocidal activity. Such penetration enhancers include, but are not limited, fatty acids such as branched and linear C6-C18 saturated acids, unsaturated acids, such as C14 to C22, oleic acid, cis-9-octadecenoic acid, linoleic acid, linolenic acid, fatty alcohols, such as saturated C8-C18 terpenes, such as d-limonene, alpha pinene, 3-carene, menthone, fenchone, pulegone, piperitone, eucalyptol, chenopodium oil, carvone, menthol, alpha-terpineol, terpinen-4-ol, carveol, limonene oxide, pinene oxide, cyclopentane oxide, triacetin, cyclohexane oxide, ascaridole, 7-oxabicylco2.2.1]heptane, 1,8-cineole, glycerol monoethers, glycerol monolaurate, glycerol monooleate, isostearyl isostearate pyrrolidones, such as 2-pyrrolidone, N-methyl-2- pyrrolidone, 1-ethyl-2-pyrrolidone, 5-methyl-2-pyrrolidone, 1,5-dimethyl-2-pyrrolidone, 2-pyrrolidone-5-carboxylic acid, N-hexyl-2-pyrrolidone, N-lauryl-2-
 	Salamone teaches the biologically-active agent component of the formulation can be present in amounts ranging from 0.00001 to 10 wt % (column 15, lines 31-33).
 	Salamone teaches the added polymer, to form a substrate for the sustained release of the biologically-active agent over time, and which forms a coating on a 
  	Salamone teaches "microemulsion" to include thermodynamically stable mixtures of oil, water (and/or hydrophilic compound) and surfactant. Microemulsions include three basic types: direct (oil dispersed in water, o/w), reverse (water dispersed in oil, w/o) and bicontinuous (column 2, lines 37-42).
 	Salamone teaches, “reverse microemulsion” as a micro emulsion comprising a hydrophilic phase Suspended in a continuous oil phase. A reverse microemulsion can include droplets of a hydrophilic phase (e.g., water, alcohol, or a mixture of both) stabilized in an oil phase by a reverse emulsion Surfactant. In Such instances, a hydrophilic active agent can be solubilized in the droplets. However, in other instances, the reverse microemulsion can be free of water and/or alcohol, and the hydrophilic active agent can be directly solubilized in the oil phase by the reverse emulsion surfactant (column 2, lines 47-58).
 	Salamone teaches suitable reverse emulsion surfactants include sodium 
bis(2-ethylhexyl)sulfosuccinate, sodium bis(tridecyl)sulfosuccinate, bis(dialkyl)sulfosuccinate salts, copolymers of polydimethylsiloxane and 
polyethylene/polypropylene-oxide, polyoxypropylene (12) dimethicone, cetyl 
PEG/PPG-10/1 dimethicone, hexyl laurate and polyglyceryl-4-isostearate, PEG-10 
dimethicone, sorbitan monolaurate, sorbitan monooleate, polyoxyethylenesorbitan 
trioleate, polyoxyethylene octyl phenyl ether, polyoxyethylene 10 cetyl ether, 
polyoxyethylene 20 cetyl ether, polyethylene glycol tert-octylphenyl ether, 
sodium di(2-ethylhexyl)phosphate, sodium di(oleyl)phosphate, sodium 

3-dodecylaminopropanesulfonate, sodium 3-dodecylaminopropionate, sodium 
N-2-hydroxydodecyl-N-methyltaurate, lecithin, sucrose fatty acid esters, 
2-ethylhexylglycerin, caprylyl glycol, long chain hydrophobic vicinal diols of 
monoalkyl glycols, monoalkyl glycerols, or monoacyl glycerols, polyoxyl castor oil derivatives, polyethylene glycol hydrogenated castor oil, tetraethylene glycol dodecyl ether, potassium oleate, sodium oleate, cetylpyridynium chloride, alkyltrimethylammonium bromides, benzalkonium chloride, 
didodecyldimethylammonium bromide, trioctylmethylammonium bromide, 
cetyltrimethylammonium bromide, cetyldimethylethylammonium bromide, and the like, with or without added alkanols such as isopropanol, 1-butanol, and 1-hexanol, and combinations thereof (column 4-5, bridging paragraph).
 	Salamone does not teach particle size ranging from 0.1 to 10 microns and a viscosity of 50 to 5000cPs as required by the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have varied the particle size and viscosity of the antimicrobial compositions as taught by Salamone to those of the instant invention. Salamone employs components as recited in the instant claims, therefore it would be expected that the particular dimensions of the parameters are well within the purview of the skilled artisan to obtain in order to arrive at the instant invention. In the absence of criticality, generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-12, 14, 17, and 19-22 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627